Title: Joseph Galloway to William Franklin, 14 November 1765
From: Galloway, Joseph
To: Franklin, William


Dear Sir
Novr. 14. 1765
Upon my Return Home, I found the City of Philadelphia in great Commotion. The Merchants having Signd an Agreement not to Send for any European Goods unless the Stamp Act was repealed, The next Measure Set on foot by the Proprietarians was to compell all the Publick Officers to do business on Common Paper. Tickets were Sent about to the Houses of the Inhabitants by Cha. Thompson inviting them to the State House to agree on this Proposal—About 200 met, many of them our Friends. But in order to divert this, which woud principally lye on the Heads of that Party, They gave out that J. Hughes must first totally and fully resign his Office, Least He should persecute the Proprietary Party with the penalties of the Act, in Case it should be enforced. This was certainly all Evasion and a Scheme of B.C. to avoid doing so indiscreet an Act—and to prevent the difficulties which the Governor and Ch. J. woud be under when they should be required to open their Offices especially the former who had taken an Oath to Execute the Law. Too many of our friends were inclind to unite with these wretches in this Measure not seeing their Design of bringing us into an Act which woud Crown all the Violent Measures which they had been long taken ag[ainst] the Power of Parliament. Our Speaker was warm for the Measure, and gave it all the Encouragement in his Power, and indiscreetly intermixed with this Mob. However they broke up without effecting any thing, as every thing they proposed was hissed or opposed by Some of the W Oaks and others of our friends who were there. I have and am taking every Step with our friends to prevent their having the least Connexion with these people who finding that they have already forfeited all favor that might be expected from a New Government shoud it take Place, are laying every Stratagem to involve us in the same degree of Guilt with themselves that they may equally Share in their Disgrace, and be entitled to no more favor.
Our Friend H. by some Presbyterian Villains was Privately hung up in Effigy on fryday last in the Jersey Market, where he remaind till Saturday Noon—Not a Single Majistrate could be found that would order it to be taken down, tho none were there to prevent it. Several came out to View the Agreable Spectacle, even the C. Justices Curiosity was so prevalent over his Discretion and his Oath, that he coud not help Sneaking to W.[Henrys?] Corner to See. I Last Night heard There was the like infernal Design against your worthy Father. Several Set up last Night to Watch the Villains and Shall every Night before Market day which will be the Time, if it be done at All—Tit for Tat, will I hope prevent it—Verbum Sapienti Sat est.
Immediately on my return I went to Mr. Hughes, who informed he Expected that Night his House woud be Destroyd—he thought it prudent to leave it, and carryd out his best furniture and Papers. But we had too many friends to Suffer it had this horrid Act been Attempted. I Spent the Evening at J. Biddles, where I had a full Opportunity of Advising our friends—and there proposed an Union for the preservation of the Peace of the City, Several of the White Oaks and Hearts of Oak were there—they all Declared they woud be ready—Since which J.H. has had a Meeting with them and they are determined to defend him to the Utmost. I find no Other Measure will secure us from Insults and the Malice of our Enemies, and I am determined if there is the Least Appearance of a Mob, to unite with our friends and tender ourselves to the Majistrates to Suppress it and [if they] do not assist to do it without their Aid. This Measure has not a little frightend them already, and I beleive will restore Peace to the City. For you may be assured we can Muster ten to their one.
Lord Colvil has given Orders to all the men of war under his Command to Seize every Vessel clear’d out after the first of Nov. without Stamp Paper. And Hawker has Declard none shall Escape him. This Gentleman at New Castle, Mr. Wharton at New York. I shall Send your Letter by the Post to him there. I am sorry for Mrs. F. indisposition. We hope for the Pleasure of her Company as soon as her Conveniency will Admit. Our best Wishes Attend you both. I am my dear friend Yours Affectionately
J. Galloway

 
Addressed: To / His Excellency William Franklin / Esqr / Burlington
